Citation Nr: 0922416	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  07-15 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether the appellant may be recognized as the surviving 
spouse of the Veteran for the purpose of receiving benefits 
administered by Department of Veterans Affairs (VA) benefits.

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1943 to December 
1948.  He died in May 2003. The appellant is seeking to be 
recognized as the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 2006 of the Department 
of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The appellant asserts that she is the Veteran's surviving 
spouse.

In November 2000, the Veteran filed a claim for VA benefits 
while living in a nursing home in Las Vegas, Nevada.  The 
Veteran stated that he was divorced in 1950 and that he was 
not married.  

Records of the nursing home listed the Veteran as 
"married," but no spouse was identified or was there any 
information about to whom to contact.

In May 2003 in Las Vegas, Nevada, the Veteran died, he was 67 
years old.  On the copy of the death certificate, the entry 
for marital status was blank. 



In May 2006, the appellant filed a claim for dependency and 
indemnity compensation and a copy of a marriage certificate, 
showing the she and the Veteran were married in 1992 in Guam.  
In her application, the appellant stated that she left Guam 
in October 1999 for the Philippines to care for her mother, 
and she returned to Guam in June 2000.

The records shows that the appellant has lived in Guam since 
at least 1999 and the Veteran lived in Las Vegas, Nevada 
since 2000 and died in Las Vegas in 2003.  Except for the 
marriage certificate, showing a marriage in Guam, there is no 
evidence in the file that the Veteran lived in Guam or 
evidence that the appellant lived in Las Vegas, which not 
only raises the questions of a valid marriage under 38 C.F.R. 
§ 3.1(j), but if married did the appellant and the Veteran 
continuously cohabitated from the time of the marriage until 
the Veteran's death.  38 C.F.R. § 3.52.  

As the evidence of record is insufficient to decide the 
claim, additional evidentiary development is needed under the 
duty to assist. 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action. 

1. Ask the Registrar of the Department 
of Public Health & Social Services of 
the Government of Guam for a true copy 
of a license or marriage certificate or 
any related documents such as an 
annulment or divorce decree, involving 
[redacted], born February [redacted], 1925, 
(also provide the social security 
number) and the appellant.  

Also ask for a search on public records 
to show that the Veteran lived in Guam 
at any time from 1992 to 2000. 

2. Ask the U.S. Internal Revenue 
Service to determine whether the 
appellant or the Veteran filed income 
tax returns from 1992 to 2003 and the 
marital status of the filer.  No other 
information is needed.

3. Ask the Social Security 
Administration to determine whether the 
Veteran had received benefits and for 
the Veteran's marital status.  No other 
information is needed. 

4. Ask the appellant to provide the 
following information, pertaining to 
her marriage to the Veteran:

a. Identify the address and dates 
for each place she and the Veteran 
lived, whether together or 
separately, from the date of their 
marriage in 1992 until the 
Veteran's death in 2003.

b. A statement as to the dates and 
circumstances of any separation 
from the Veteran and the reasons 
for any separation. 

c. Explain why the Veteran was in 
a nursing home in Las Vegas, 
Nevada, while she was in Guam or 
in the Philippines.



5. After the above has been completed, 
adjudicate the claim. If the 
determination remains adverse, furnish 
the appellant and her representative a 
supplemental statement of the case and 
return the case to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


